                    Case 3:16-cv-00418-MMD-WGC Document 99 Filed 11/13/18 Page 1 of 3



             1   Michael W. Melendez
                 Nevada Bar No. 6741
             2   COZEN O’CONNOR
                 3735 Howard Hughes Parkway, Suite 200
             3   Las Vegas, Nevada 89169
                 Phone: (702) 470-2330
             4   Fax:    (702) 470-2370
                 Email: mmelendez@cozen.com
             5
                 Shauna Martin Ehlert
             6   Admitted Pro Hac Vice
                 COZEN O’CONNOR
             7   999 Third Avenue, Suite 1900
                 Seattle, Washington 98104
             8   Phone: (206) 340-1000
                 Fax:     (206) 621-8783
             9   Email: sehlert@cozen.com

        10       Attorneys for Plaintiff

        11                                   UNITED STATES DISTRICT COURT

        12                                         DISTRICT OF NEVADA

        13       MEDCHOICE RISK RETENTION GROUP,                     Case No. 3:16-cv-00418-MMD-WGC
                 INC.                                                     ORDER GRANTING
        14                                                           MOTION TO WITHDRAW
                                Plaintiff,                           ATTORNEY
        15
                        v.
        16
                 ROBERT G. RAND, M.D., and RAND FAMILY
        17       CARE LLC
        18                      Defendant.
        19

        20              Plaintiff, MedChoice Risk Retention Group, Inc. requests that counsel designated for

        21       service:

        22              Damon Schuetze
                        Nevada Bar No. 4047
        23              Schuetze & McGaha
                        601 South Rancho Drive, Suite C-20
        24              Las Vegas, NV 89106
                        Email: das@smlvlaw.net
        25

        26       be withdrawn as being a party in this matter and removed from receiving service.


39039692\2
                                                               1
                 MOTION TO WITHDRAW ATTORNEY                                 CASE NO. 3:16-CV-00418-MMD-WGC
                    Case 3:16-cv-00418-MMD-WGC Document 99 Filed 11/13/18 Page 2 of 3



             1          Cozen O’Connor now has an office in Nevada. All pleadings and correspondence

             2   should now be directed to:

             3          Michael W. Melendez
                        Cozen O’Connor
             4          3735 Howard Hughes Parkway
                        Suite 200
             5          Las Vegas, Nevada 89169
                        Tel: (702) 470-2330
             6

             7          Email addresses remain the same.

             8   AGREED TO REMOVAL.
             9   Dated: November 12, 2018                   SCHUETZE & McGAHA
        10                                                  By: /s/ Damon A. Schuetze
                                                                Damon A. Schuetze
        11                                                      Nevada Bar No. 4047
                                                                601 South Rancho Drive, Suite C-20
        12                                                      Las Vegas, Nevada 89106
                                                                Email: das@smlvlaw.net
        13
                                                            COZEN O’CONNOR
        14
                                                            By: /s/ Michael W. Melendez
        15                                                      Michael W. Melendez
                                                                Nevada Bar No. 6741
        16                                                      3735 Howard Hughes Parkway, Suite 200
                                                                Las Vegas, Nevada 89169
        17                                                      Email: mmelendez@cozen.com
        18                                                       Shauna Martin Ehlert
                                                                 Pro Hac Vice
        19                                                       999 Third Avenue, Suite 1900
                                                                 Seattle, Washington 98104
        20                                                       Email: sehlert@cozen.com
        21                                                       Attorneys for Plaintiff
        22

        23                                                 ORDER
        24       SO ORDERED.

        25                November 14, 2018
                 Dated: _______________________
                                                                   Judge of the United States District Court
        26


39039692\2
                                                             2
                 MOTION TO WITHDRAW ATTORNEY                                CASE NO. 3:16-CV-00418-MMD-WGC
